Exhibit 10.30

November 19, 2010

David A. Stamler, MD

 

RE:

Release and Severance Agreement (the “Agreement”)

Dear Dr. Stamler:

This Agreement confirms the terms upon which you and XenoPort, Inc. (“XenoPort”
or the “Company”) have agreed for your departure.

1. Separation Date. Effective as of November 19, 2010, your employment with the
Company is terminated (the “Separation Date”).

2. Final Paycheck. On the Separation Date, the Company paid you all accrued
salary and all accrued and unused Flexible Time Off (“FTO”) earned through the
Separation Date, subject to standard payroll deductions and withholdings. You
are entitled to these payments by law.

3. Separation Date Benefits and Obligations. Your paid benefits end on the
Separation Date, including FTO accrual. Subject to the terms of the Severance
Benefits described in Section 4 below and the terms of the Company’s health
plan, any elected health insurance will continue to the end of November of 2010.

 

 

a.

Healthcare: To the extent provided by the federal COBRA law and by the Company’s
current benefit plans and policies, beginning December 1, 2010, you may be
eligible to continue, at your own expense, your current medical, dental and
vision care through COBRA by paying the current monthly premiums as required by
the applicable plan. To elect this COBRA coverage, you must make your election
within 60 days of your Separation Date by signing the COBRA form. You will
receive a separate notice explaining this benefit opportunity.

 

 

b.

Healthcare Expense Account: You may be able to continue this benefit through
Flex-Plan; continuing Dependent Care coverage is not available.

 

 

c.

Employee Stock Purchase Plan (the “ESPP”): Any contributions that you have made
towards the ESPP that have not been used towards an ESPP purchase are included
in your final paycheck.

 

 

d.

Vesting of Equity Awards: Except as set forth in Section 4(c), pursuant to the
terms of your equity awards and the Company’s applicable equity incentive plans,
vesting of your stock options and restricted stock units (“RSUs”) will
automatically cease on the Separation Date. Your right to exercise any vested
stock options, and all other rights and obligations with respect to your equity
awards, will be as set forth in your applicable stock option grant notices, RSU
grant notices, stock option agreements, RSU agreements and the Company’s equity
incentive plans.



--------------------------------------------------------------------------------

4. Severance Benefits. In exchange for the promises and covenants set forth in
Section 5 of this Agreement and your execution, non-revocation and effectiveness
of the Release set forth in Section 6, the Company agrees to provide you with
the following benefits set forth in this Section 4 (collectively, the “Severance
Benefits”). Pursuant to the terms and conditions of this Agreement, the parties
agree that:

 

 

a.

Severance Pay: Assuming an effective Release as set forth in Section 6, on
January 3, 2011, the Company shall pay you $184,500 in a lump sum payment
(representing six months’ gross pay), subject to all required deductions and
withholdings;

 

 

b.

Payment to Cover Cost of COBRA Premiums: If you timely and accurately elect to
continue health benefits for yourself and your eligible dependents pursuant to
the applicable provisions of state and federal law commonly referred to as
“COBRA,” the Company shall pay the premiums for such continued benefits directly
to the applicable benefit carrier from the Separation Date through the earliest
of: (i) the date that is six months after the Separation Date; (ii) the
expiration of your eligibility and the eligibility of your dependents for
continuation coverage under COBRA; and (iii) the date you or your eligible
dependents become eligible for health insurance benefits of a subsequent
employer (such payments, the “COBRA Premium Benefits,” and such period from the
Separation Date through the earliest of (i) through (iii), the “COBRA Payment
Period”). Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that the payment of the COBRA Premium Benefits would result in a
violation of the nondiscrimination rules of Section 105(h)(2) of the Internal
Revenue Code or any statute or regulation of similar effect (including, but not
limited to, the 2010 Patient Protection and Affordable Care Act, as amended by
the 2010 Health Care and Education Reconciliation Act), then in lieu of
providing the COBRA Premium Benefits, the Company, in its sole discretion, may
elect to instead pay you on the first day of each month of the COBRA Payment
Period, a fully taxable cash payment equal to the COBRA Premium Benefit for that
month, subject to applicable tax withholdings (such amount, the “Special
Severance Payment”), for the remainder of the COBRA Payment Period. You may, but
are not obligated to, use such Special Severance Payment toward the cost of
COBRA premiums. On the sixtieth (60th) day following the Separation Date, the
Company will make the first payment under this Section 4(b) (and, in the case of
the Special Severance Payment, such payment will be to you, in a lump sum) equal
to the aggregate amount of payments that the Company would have paid through
such date had such payments commenced on the Separation Date through such
sixtieth (60th) day, with the balance of the payments paid thereafter on the
schedule described above. In the event you become eligible for coverage under
another employer’s group health plan or otherwise cease to be eligible for COBRA
during the period provided in this Section 4(b), you must immediately notify the
Company of such event, and all payments under this Section 4(b) shall cease.

 

 

c.

Accelerated Vesting of Certain RSUs: Those certain RSUs set forth on Exhibit A
attached hereto shall not automatically terminate on the Separation Date and
shall continue to vest. On the Effective Date, 12,250 RSUs shall accelerate and
vest as set forth on Exhibit A, and the remaining unvested RSUs shall then
automatically terminate and be canceled in full. No other RSUs, stock options or
other equity incentive

 

2



--------------------------------------------------------------------------------

 

compensation awards will be subject to potential acceleration of vesting, and
all such other vesting shall cease on the Separation Date as set forth in
Section 3(d). In the event that this Agreement automatically terminates pursuant
to Section 6 or Section 8, there will be no acceleration in vesting of any RSUs
set forth on Exhibit A, and all such RSUs shall automatically terminate and be
canceled in full effective December 19, 2010.

5. Acknowledgements and Covenants.

You acknowledge and agree that, except as expressly provided in this Agreement,
you will not receive any additional compensation, severance or benefits after
the Separation Date, with the sole exception of any benefit the right to which
has vested under the express terms of a Company benefit plan document. You
further acknowledge and agree that, except as expressly provided in this
Agreement, you are not entitled to any additional compensation, severance or
benefits after the Separation Date under any plan, agreement or other
arrangement, including any potential rights or severance benefits set forth in
the XenoPort 2010 Severance Plan or that certain Offer Letter with the Company,
dated May 30, 2008.

You agree that within ten days of the Separation Date, you will submit your
final documented expense reimbursement statement reflecting all business
expenses you incurred through the Separation Date, if any, for which you seek
reimbursement. The Company will reimburse you for these expenses pursuant to its
regular business practice.

You agree that, for one year after the Separation Date, you will not solicit or
induce, either directly or indirectly, any employee or contractor of the Company
to leave the Company in order to join any other business or academic entity.

You agree that, on or before the Separation Date, you shall return or have
returned to the Company all Company documents (and all copies thereof) and other
Company property in your possession or control, including, but not limited to:
Company files, notes, memoranda, correspondence, standard operating procedures
(SOPs), agreements, draft documents, notebooks, logs, drawings, records, plans,
proposals, reports, forecasts, financial information, sales and marketing
information, research and development information, personnel information,
specifications, computer-recorded information, tangible property and equipment,
credit cards, entry cards, identification badges and keys; and any materials of
any kind that contain or embody any proprietary or confidential information of
the Company (and all reproductions thereof in whole or in part).

You acknowledge and agree that you will have continuing obligations after the
Separation Date not to use or disclose the confidential and proprietary business
information of the Company. Your obligations under the Proprietary Information
and Inventions Agreement that you signed, a copy of which is attached hereto as
Exhibit B, continue after you leave the Company.

The provisions of this Agreement will be held in strictest confidence by you and
the Company and will not be publicized or disclosed in any manner whatsoever;
provided, however, that: (a) you may disclose this Agreement to your immediate
family; (b) the parties may disclose this Agreement in confidence to their
respective attorneys, accountants, auditors, tax preparers and financial
advisors; (c) the Company may disclose this Agreement as necessary to fulfill
standard or legally required corporate reporting or disclosure requirements; and
(d) the parties may disclose this Agreement insofar as such

 

3



--------------------------------------------------------------------------------

disclosure may be necessary to enforce its terms or as otherwise required by
law. In particular, and without limitation, you agree not to disclose the terms
of this Agreement to any current or former Company employee.

You agree not to disparage the Company, and its officers, directors, employees,
stockholders and agents, in any manner likely to be harmful to the Company or
its business, business reputation or personal reputation, provided that you may
respond accurately and fully to any question, inquiry or request for information
when required by legal process.

6. Release.

In exchange for the promises and payments described in this Agreement,
including, but not limited to, the Severance Benefits provided to you by this
Agreement that you are not otherwise entitled to receive, you hereby waive and
generally and completely release the Company and its directors, officers,
employees, stockholders, partners, agents, attorneys, predecessors, successors,
parent and subsidiary entities, insurers, affiliates and assigns from any and
all complaints, charges, claims, claims for relief, claims for attorney fees,
demands, suits, actions, causes of action, liabilities and obligations, whether
in law or in equity, which you assert or could assert, at common law or under
any contract, agreement, tort, statute, rule, regulation, order or law, whether
federal, state or local, or on any ground whatsoever, both known and unknown,
that arise out of, or are in any way related to, events, acts, conduct or
omissions occurring prior to your signing this Agreement (the “Release”). This
general Release includes, but is not limited to: (1) all claims arising out of,
or in any way related to, your employment with the Company or the termination of
that employment; (2) all claims related to your compensation or benefits from
the Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, equity awards or any
other ownership interests in the Company; (3) all claims for breach of contract,
wrongful termination and breach of the implied covenant of good faith and fair
dealing; (4) all tort claims, including claims for fraud, defamation, emotional
distress and discharge in violation of public policy; and (5) all federal, state
and local statutory claims, including, but not limited to, any claims under
Title VII of the Civil Rights Act of 1964, the Fair Labor Standards Act, the
Equal Pay Act of 1963, the Employee Retirement Income Security Act of 1974, the
California Fair Employment and Housing Act, California Government Code §§12900,
et seq., the California Labor Code, the California Business & Professions Code,
the Americans with Disabilities Act, the Family and Medical Leave Act, the
California Family Rights Act, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act (“ADEA”), the Older Workers Benefit Protection
Act, the Worker Adjustment and Retraining Notification Act (WARN) and any claims
under any other federal, state and local laws and regulations against the
Company with respect to any event, matter, claim, damage or injury arising out
of your employment relationship with the Company or the termination of such
employment relationship and with respect to any other claim, matter or event
arising prior to the execution of this Release.

You acknowledge that you are knowingly and voluntarily waiving and releasing any
rights you may have under ADEA. You also acknowledge that the consideration
given for the waiver and release in the preceding paragraph hereof is in
addition to anything of value to which you were already entitled. You further
acknowledge that you have been advised by this writing, as required by the ADEA,
that: (a) your waiver and release do not apply to any rights or claims that may
arise after the date you sign this Release; (b) you have been advised hereby
that you have the right to consult with an attorney prior to

 

4



--------------------------------------------------------------------------------

executing this Release; (c) you have twenty-one (21) days to consider this
Release (although you may choose to voluntarily execute this Release earlier);
(d) you have seven (7) days following your execution of this Release to revoke
the Release (in writing); and (e) this Agreement and Release will not be
effective (the “Effective Date”) until the expiration of the seven-day
revocation period, which will be the eighth day after this Agreement and Release
is executed by you (the “Revocation Period”). Any revocation of this Release
must be submitted, in writing, to XenoPort Human Resources. The revocation must
be personally delivered to the Vice President of Human Resources or his
designee, or mailed and postmarked to the Vice President of Human Resources
within seven (7) days of execution of this Agreement and Release. If the last
day of the Revocation Period is a Saturday, Sunday or legal holiday in
California, then the Revocation Period shall not expire until the next following
day that is not a Saturday, Sunday or legal holiday.

The only claims you do not release are those to enforce the terms of this
Agreement and Release, those that may arise after the date this Agreement and
Release is signed, workers’ compensation claims, claims for indemnity under
California Labor Code Section 2802, claims for unemployment or state disability
insurance benefits or participation in certain of the Company’s group benefit
plans pursuant to the federal law known as COBRA, or any other claim that may
not be released as a matter of law.

In addition, nothing in this Agreement and Release precludes you from filing a
charge or complaint with, or participating in any investigation or proceeding
before, the Equal Employment Opportunity Commission. However, while you may file
a charge and participate in any proceeding conducted by the Equal Employment
Opportunity Commission, by signing this Agreement and Release, you waive the
right to bring a lawsuit against the Company and waive your right to any
individual monetary recovery in any action or lawsuit initiated by the Equal
Employment Opportunity Commission.

In giving this Release, which includes claims that may be unknown to you at
present, you acknowledge that you have read and understand Section 1542 of the
California Civil Code, which reads as follows: “A general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.” You
expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction of similar effect with respect to your release of
any unknown claims you may have against the Company

7. Treasury Regulation Section 1.409A.

This Agreement is intended to be exempt from, or comply with, the requirements
of Section 409A of the Internal Revenue Code (“Code”). Payments are being made
in reliance on the exceptions from Code Section 409A provided under Treasury
Regulation 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9), and, to the extent
applicable, each payment made pursuant to any provision of this Agreement shall
be considered a separate and distinct payment and not one of a series of
payments for purposes of Code Section 409A. While it is intended that all
payments and benefits provided under this Agreement to you will be exempt from,
or comply with, Code Section 409A, the Company makes no representation or
covenant to ensure that the payments under this Agreement are exempt from, or
compliant with, Code Section 409A. The Company will have no liability to you or
any other party if a payment or benefit under this Agreement is challenged by
any taxing authority or is ultimately determined not to be exempt or compliant.
You further understand and agree that you will be entirely

 

5



--------------------------------------------------------------------------------

responsible for any and all taxes (including penalties or interest) on any
payments or benefits provided to you as a result of this Agreement and that the
Company shall effect applicable tax withholding to the extent required by law.
In addition, if upon your “separation from service” within the meaning of Code
Section 409A, you are then a “specified employee” (as defined in Code
Section 409A), then solely to the extent necessary to comply with Code
Section 409A and avoid the imposition of taxes under Code Section 409A, the
Company shall defer payment of “nonqualified deferred compensation” subject to
Code Section 409A payable as a result of, and within six (6) months following,
such “separation from service” until the earlier of (i) the first business day
of the seventh month following the Executive’s “separation from service” or
(ii) ten (10) days after the Company receives written notification of the your
death. Any such delayed payments shall be made without interest.

8. Complete Agreement.

This Agreement will automatically terminate and be null and void if not executed
and accepted on or before December 10, 2010. This Agreement will automatically
terminate and be null and void if you subsequently revoke the Release before the
expiration of the Revocation Period as set forth in Section 6.

Once executed, this Agreement (including any exhibits) comprises the complete,
final and exclusive embodiment of the entire agreement between you and the
Company on the subjects covered and supersedes any and all prior agreements,
whether written or oral, between the parties. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises or
representations. This Agreement may not be modified or amended except in a
writing signed by both you and a duly authorized officer of the Company. This
Agreement will bind the heirs, personal representatives, successors and assigns
of both you and the Company, and inure to the benefit of both you and the
Company, their heirs, successors and assigns. The failure to enforce any breach
of this Agreement shall not be deemed to be a waiver of any other or subsequent
breach. For purposes of construing this Agreement, any ambiguities shall not be
construed against either party as the drafter. If any provision of this
Agreement is determined to be invalid or unenforceable, in whole or in part,
this determination will not affect any other provision of this Agreement, and
the provision in question will be modified by the court so as to be rendered
enforceable in a manner consistent with the intent of the parties insofar as
possible. This Agreement will be deemed to have been entered into, and will be
construed and enforced in accordance with, the laws of the State of California
as applied to contracts made and to be performed entirely within California.
This Agreement may be executed in counterparts, which shall be deemed to be part
of one original, and facsimile signatures shall be equivalent to original
signatures.

 

6



--------------------------------------------------------------------------------

If this Agreement is acceptable to you, please sign below and return the
original to Richard Farley, Vice President, Human Resources. David, thank you
for your past contributions to XenoPort. We are confident that your experience
and knowledge will be well utilized in your future career. We wish you the best
of luck in your future endeavors.

Sincerely,

 

XENOPORT, INC.

   

By

 

/s/ Ronald W. Barrett

 

11/19/10

 

Ronald W. Barrett

 

Date

 

Chief Executive Officer

   

 

Exhibit A:

  

RSU Accelerated Vesting

Exhibit B:

  

Proprietary Information and Inventions Agreement

 

Accepted and Agreed:

 

/s/ David A. Stamler, MD

 

12/9/10

 

David A. Stamler, MD

 

Date

 

 

7



--------------------------------------------------------------------------------

Exhibit A

RSU ACCELERATED VESTING

Acceleration of Vesting of Certain RSUs: The restricted stock unit (“RSU”)
grants in the table below shall not automatically terminate upon the Separation
Date. Upon the Effective Date, the vesting of portions of such RSUs shall
accelerate as set forth in the table below (resulting in a total of 12,250
shares accelerating), and the remaining unvested RSUs shall then automatically
terminate and be canceled in full. No other RSUs, stock options or other equity
incentive compensation awards will be subject to potential acceleration of
vesting, and all such other vesting shall cease on the Separation Date as set
forth in Section 3(d). In the event that this Agreement automatically terminates
pursuant to Section 6 or Section 8, there will be no acceleration in vesting of
any such RSUs, and all such RSUs shall automatically terminate and be canceled
in full effective December 19, 2010.

 

RSU Grant No.

   Grant
Date      Total
Grant      Vested
as of
11/19/10      Unvested as
of 11/19/10      Shares to
Accelerate
Vesting
Upon the
Effective
Date      Remaining
Unvested
RSUs
Canceled on
the Effective
Date  

10002616

     3/12/2010         40,000         0         40,000         10,000        
30,000   

10002067

     1/28/2009         4,000         1,000         3,000         1,000        
2,000   

10002459

     1/13/2010         5,000         0         5,000         1,250         3,750
  

Totals

        49,000         1,000         48,000         12,250         35,750   

 

8



--------------------------------------------------------------------------------

Exhibit B

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

[See Exhibit 10.2]

 

9